Title: Resolution Calling for the Regulation of Commerce by Congress, 14 November 1785
From: Madison, James
To: 


[14 November 1785]
Whereas, the relative situation of the United States has been found on trial, to require uniformity in their commercial regulations, as the only effectual policy for obtaining in the ports of foreign nations, a stipulation of privileges, reciprocal to those enjoyed by the subjects of such nations in the ports of the United States; for preventing animosities, which cannot fail to arise among the several States from the interference of partial and separate regulations; ⟨and for deriving from commerce, such aids to the public revenue as it ought to contribute;⟩ and whereas, such uniformity can be best concerted and carried into effect by the federal councils, which, having been instituted for the purpose of managing the interests of the States, in cases which cannot so well be provided for, by measures individually pursued, ought to be invested with authority in this case, as being within the reason and policy of their institution;

Resolved, That the delegates representing this Commonwealth in Congress, be instructed to propose in Congress, a recommendation to the States in Union, to authorise that assembly to regulate their trade, and to collect a revenue therefrom, on the following principles, and under the following qualifications:
1st. That the United States in Congress assembled, be authorised to prohibit vessels belonging to any nation, which has no commercial treaty with the United States, from entering any of the ports thereof, or to impose any duties on such vessels and their cargoes which may be judged necessary: all such prohibitions and duties to be uniform throughout the United States, and the proceeds of the latter to be carried into the treasury of the State within which they shall accrue.
⟨ 2d. That over and above any duties which may be so laid, the United States in Congress assembled, be authorised to collect in manner prescribed by an act “to provide certain and adequate funds for the payment of this State’s quota of the debts contracted by the United States,” an impost not exceeding five per centum ad valorem on all goods, wares and merchandizes whatsoever, imported into the United States from any foreign ports; such impost to be uniform as aforesaid, and to be carried to the treasury of the United States.⟩
3d. That no State be at liberty to impose duties on any goods, wares or merchandizes, imported by land or by water from any other State, but may altogether prohibit the importation from any other State of any particular species or description of goods, wares or merchandize, of which the importation is at the same time prohibited from all other places whatsoever.
4th. That no act of Congress that may be authorised, as hereby proposed, shall be entered into by less than two thirds of the confederated States, nor be in force longer than [twenty-five] years, ⟨unless continued by a like proportion of votes within one year immediately preceding the expiration of the said period, or be revived in like manner after the expiration thereof; nor shall any impost whatsoever, be collected by virtue of the authority proposed in the second article, after the year 17 .⟩
